DETAILED ACTION
In response to the Amendments filed on May 9, 2022, claims 1-4, 6, 11, 12, 15, 19, 20, and 22; and claim 16 is cancelled. Currently, claims 1-15 and 17-22 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification filed on May 9, 2022 are accepted.

Claim Objections
Claims 12-14 are objected to because of the following informalities:  
Claim 12: the recitation of “depressable” is suggested to be recited as --depressible-- to correct the typographical error.  
Claims 13 and 14 are objected to for incorporating the above informalities. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an orientation feature configured to interface with at least one rib of a patient user when the pump body is implanted between adjacent ribs of the patient user and configured to orient the pump body at a desired angle relative the at least one rib” in claim 11. The recitation of “feature” is a generic placeholder coupled with the function of “orientation…configured to interface with at least one rib of a patient user when the pump body is implanted between adjacent ribs of the patient user and configured to orient the pump body at a desired angle relative the at least one rib.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: stability and orientation feature 200 of Figs. 14A-14B as described on instant pg. 14, lines 15-18, pg. 46, line 13 until pg. 47, line 5; the particular shape of the pump providing arbitrary angle of the pump relative to the chest wall of Figs. 15-19 and 22 including an L-shape of Fig. 15 or a lozenge shape as in Figs. 16-18 and 22 or a flanged-mushroom shape of Fig. 19 as described on instant pg. 15, line 18 until pg. 16, line 6 and lines 17-21 and pg. 47, line 6 until pg. 50, line 5 for Figs. 15-19 and pg. 54, lines 11-15 for Fig. 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Browd (US Pub. No. 2013/0197422 A1) or Browd (US Pub. No. 2013/0197422 A1) in view of Mayse (US Pub. No. 9,393,387 B1).
Claim 15. Browd discloses an electro-mechanical pump-based fluid management system comprising: 
an electro-mechanical pump (204) ([0057]) in fluid communication with an inlet (230) and an outlet (240) (Fig. 2B); and 
a first tube (108a) configured to extend from the inlet and allow fluid movement from a first area of a patient's body to the inlet (Fig. 1A; i.e., brain); and 
a second tube (108b) configured to extend from the outlet and allow fluid movement from the outlet to a second area of a patient's body (Fig. 1A; i.e., peritoneal cavity) ([0025]-[0026]); 
wherein the electro-mechanical pump comprises: 
a pump body (i.e., housing of valve device 204 similar to housing 128 for valve device 104) having an interior chamber (i.e., interior chamber of catheter 102 in housing 128 throughwhich fluid flows through) in fluid communication with the inlet and the outlet (Fig. 2B); 
an inlet valve (230a) in general proximity to the inlet configured to allow fluid movement from the inlet to the interior chamber and at least substantially preclude movement from the interior chamber to the inlet ([0057]; i.e., as actuated by controller 110, see [0070]-[0072], Figs. 5A-5D for additional details of how actuator 230a can be controlled by controller 110); 
an outlet valve (230b) in general proximity to the outlet configured to allow fluid movement from the interior chamber to the outlet and at least substantially preclude movement from the outlet to the interior chamber ([0057]; i.e., as actuated by controller 110, see [0070]-[0072], Figs. 5A-5D for additional details of how actuator 230b can be controlled by controller 110); 
an actuator (230c) operably connected with the interior chamber and which is capable of moving fluid from the inlet to the outlet ([0057]); 
a controller (110) operably connected to the actuator and capable of controlling the actuator ([0057]); and 
a battery (122) operably connected to the controller to provide energy to the controller and the actuator ([0037]).
Browd does not explicitly disclose that the inlet and outlet valves (230a, 230b) being one-way valves. However, Browd discloses that valve device 104 can include one-way valve as a purely mechanical form of preventing undesired retrograde flow ([0050]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Browd with the inlet and outlet valves of valve device 204 as one-way valves disclosed for valve device 104 of Browd so as to prevent unwanted retrograde flow ([0050]) and since valve device 204 including features generally similar to the valve device 104 ([0057]).
Moreover, it is noted that Mayse also discloses an implantable pump with a pump comprising a one-way valve positioned proximity to the inlet and the outlet so as to preclude antegrade flow of flow from into through the outlet into the pump chamber and out of the pump chamber through the inlet (Fig. 3A; col. 7, lines 15-39). Thus, since both Browd and Mayse are drawn to implantable pumps for controlling fluid flow, it also would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the inlet and outlet valves of Browd as being one-way valves as disclosed by Mayse so as to ensure one-way fluid flow (col. 7, lines 15-39).
Claim 17. Browd discloses the electro-mechanical pump-based fluid management system of claim 15, wherein Browd does not explicitly disclose that the battery is configured to comprise sufficient energy to enable the electro-mechanical pump to move at least 27 liters of fluid from the inlet to the outlet. However, since Browd discloses a battery for providing power to the system ([0037]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the battery with an amount of energy sufficient to enable the electro-mechanical pump to move at least 27 liters of fluid from the inlet to the outlet depending on the amount of energy required for the treatment requirement so as to allowing for optimum fluid flow through the device to mimic optimal body function and since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 for additional details.
Claim 18. Browd discloses the electro-mechanical pump-based fluid management system of claim 15, wherein the controller is programmed to operate the actuator at each of a plurality of times over a first period of time and, for each of the plurality of times, continue to operate the actuator for a specified period of time less than the first period of time ([0041); since controller 110 carry out an algorithm to operate valve device 104 a predetermined amount each time a measurement outside of a desired limit is detected during a treatment time period).
Claim 19. Browd discloses the electro-mechanical pump-based fluid management system of claim 15, wherein Browd further discloses that controller 110  carry out an algorithm that moves the valve device 104 a predetermined amount each time a measurement outside of a desired limit (e.g., desired CSF range) is detected ([0033] and [0038]), but does not explicitly the controller is programmed to operate the actuator for an amount of time to pump a desired volume of fluid on a first day post implantation of the electro-mechanical pump-based fluid management system in the patient 999and then decrease the amount of time the pump operates the actuator for at least one subsequent day post implantation. However, depending on the particular treatment requirement and the patient’s condition, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the controller is programmed to operate the actuator for an amount of time to pump a desired volume of fluid on a first day post implantation of the electro-mechanical pump-based fluid management system in the patient and then decrease the amount of time the pump operates the actuator for at least one subsequent day post implantation so as to allowing for optimum fluid flow through the device to mimic optimal body function.
Claim 20. Browd discloses the electro-mechanical pump-based fluid management system of claim 15, further comprising a sensor (236a,236b) that senses fluid flow through the electro-mechanical pump ([0051]) and wherein the controller is programmed to operate the actuator at each of a plurality of times over a period of time and, for each of the plurality of times, continue to operate the actuator until a sensed fluid flow drops below a designated value ([0033]; i.e., each time the measurement is outside of a desired limit includes below and above a designated value).
Claim 21. Browd discloses the electro-mechanical pump-based fluid management system of claim 15, further comprising a sensor (236a,236b) that senses pressure inside the electro-mechanical pump ([0051]) and wherein the controller is programmed to operate the actuator at each of a plurality of times over a period of time and, for each of the plurality of times, continue to operate the actuator until a sensed pressure drops below a designated value ([0033]; i.e., when pressure is lower than a desired pressure).
Claim 22. Browd discloses the electro-mechanical pump-based fluid management system of claim 15, wherein the electro-mechanical pump comprises a liquid impermeable membrane (i.e., liquid-tight seal) separating the interior chamber from a housing compartment comprising the actuator, the controller, and the battery ([0025]); wherein the actuator is operably connected with the liquid impermeable membrane and capable of deforming the liquid impermeable membrane (Fig. 2B; via operation of actuator 230c).

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mayse (US Pub. No. 9,393,387 B1).
Claim 1. Mayse discloses a pump-based fluid management system comprising: 
a pump body (i.e., resilient flexible bulb of pump 110) having an interior chamber (330) in fluid communication with an inlet (130) and an outlet (132) (Figs. 1; 3A) (col. 6, line 56 until col. 7, line 39); 
an inlet one-way valve (320) in general proximity to the inlet configured to allow fluid movement from the inlet to the interior chamber and at least substantially preclude fluid movement from the interior chamber to the inlet (Fig. 3A; col. 7, lines 15-26); 
an outlet one-way valve (322) in general proximity to the outlet configured to allow fluid movement from the interior chamber to the outlet and at least substantially preclude fluid movement from the outlet to the interior chamber (Fig. 3A; col. 7, lines 28-39); and 
a first tube (120) configured to extend from the inlet and allow fluid movement from a first area of a patient's body to the inlet (220) (Figs. 1, 2; col. 6, lines 3-25); and 
a second tube (122) configured to extend from the outlet and allow fluid movement from the outlet to a second area of a patient's body (230) (Figs. 1, 2; col. 6, lines 3-25).
While Mayse does not explicitly disclose that at least one of the inlet one-way valve and outlet one-way valve is configured to reseal with a differential back pressure of less than about 15 cmH2O. First, applicant have not provided criticality for the claimed range, indicating simply that the resealing pressure “can” be within the claimed range (instant pg. 44, lines 3-12).​ Second, it is noted that Mayse discloses intercostal pump 110 being positioned to be used in the pleural cavity (Fig. 2) wherein the breathing and corresponding compression/decompression of the rib cage of the patient automatically cause intercostal pump 110 to operate (col. 6, lines 3-25), wherein one-way valves of intercostal pump 110 control fluid flow during operation, as such the differential back pressure at which the reseal pressure for the one-way valves is disclosed to be a result effective variable in that changing the differential back pressure at which the one-way valves reseals changes the flow rate of the fluid through intercostal pump 110. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Mayse with the feature of the differential back pressure to reseal the at least one of the inlet one-way valve and outlet one-way valve is less than about 15 cmH2O is a matter of routine optimization so that the one-way valves actuate at a pressure allowing for optimum fluid flow through the device to mimic optimal body function since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 for additional details.
Claim 2. Mayse discloses the pump-based fluid management system of claim 1, but also does not explicitly disclose that the differential back pressure to reseal the at least one of the inlet one-way valve and outlet one-way valve is less than about 5 cmH2O. Again, applicant also have not provided criticality for the claimed range, indicating simply that the resealing pressure “can” be within the claimed range (instant pg. 44, lines 3-12). However, Mayse discloses one-way valves of intercostal pump 110 control fluid flow during use with intercostal pump 110 being positioned to be used in the pleural cavity (Fig. 2) such that the breathing and corresponding compression/decompression of the rib cage of the patient automatically cause intercostal pump 110 to operate (col. 6, lines 3-25). Therefore, Mayse discloses that the differential back pressure at which the reseal pressure for the one-way valves being a result effective variable since changing the differential back pressure at which the one-way valves reseals changes the flow rate of the fluid through intercostal pump 110. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Mayse with the feature of the differential back pressure to reseal the at least one of the inlet one-way valve and outlet one-way valve is less than about 5 cmH2O is a matter of routine optimization so that the one-way valves actuate at a pressure allowing for optimum fluid flow through the device to mimic optimal body function since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 for additional details.
Claim 3. Mayse discloses the pump-based fluid management system of claim 1, but since Mayse discloses that the inlet valve and the outlet valve prevent fluid movement into the respective inlet tube and the interior space (col. 7, lines 15-39) wherein appropriate reinforcements may be applied the inlet valve and the outlet valve so that that the compression/decompression of intercostal pump does not cause significant compression of, or undesirable wear to, the inlet valve and the outlet valve (col. 7, lines 40-47), Mayse disclose that both the inlet one-way valve and outlet one-way valve are configured to resist deformation from an applied back pressure once resealed.
Claim 4. Mayse discloses the pump-based fluid management system of claim 3, wherein Mayse discloses that a back pressure applied to the inlet one-way valve or the outlet one-way valve correspondingly produces a deformation of the inlet one-way valve or the outlet one-way valve (col. 7, lines 15-39), but does not specifically disclose that an applied back pressure of 50 cmH2O on the inlet one-way valve or the outlet one-way valve correspondingly produces a deformation of the inlet one-way valve or outlet one-way valve of less than 200 microliters. However, applicant also have not provided criticality for the claimed range, indicating simply that the resealing pressure and flow rate “may” be within the claimed range (instant pg. 44, line 22 until pg. 45, line 2). Therefore, since Mayse discloses one-way valves of intercostal pump 110 control fluid flow during use with intercostal pump 110 being positioned to be used in the pleural cavity (Fig. 2) such that the breathing and corresponding compression/decompression of the rib cage of the patient automatically cause intercostal pump 110 to operate (col. 6, lines 3-25), Mayse discloses that the differential back pressure at which the reseal pressure for the one-way valves being a result effective variable since changing the differential back pressure at which the one-way valves reseals changes the flow rate of the fluid through intercostal pump 110. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Mayse with the feature of an applied back pressure of 50 cmH2O on the inlet one-way valve or the outlet one-way valve correspondingly produces a deformation of the inlet one-way valve or outlet one-way valve of less than 200 microliters is a matter of routine optimization so that the one-way valves actuate at a pressure allowing for optimum fluid flow through the device to mimic optimal body function since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 for additional details.
Claim 5. Mayse discloses the pump-based fluid management system of claim 1, wherein Mayse further discloses that at least a portion of the pump body comprises a generally cylindrical cross-section (Figs. 3A, 3B) with an inner diameter of between about 4 mm and 10 mm  (col. 7, lines 12-13; i.e., 1/4 of an inch, which is 6.35 mm)  and an outer diameter of between about 6 mm and 12 mm (col. 7, line 13; i.e., 5/16 of an inch, which is about 7.94 mm).
Claim 6. Mayse discloses the pump-based fluid management system of claim 5, wherein Mayse further discloses that the inner diameter of between about 6 mm and 7 mm (col. 7, lines 12-13; i.e., 1/4 of an inch, which is 6.35 mm) and the outer diameter of between about 6 mm and 12 mm (col. 7, line 13; i.e., 5/16 of an inch, which is about 7.94 mm), and thus, does not explicitly disclose of an outer diameter of between about 8 mm and 10 mm. However, Mayse further discloses that the pump may be of any suitable material and dimensions so as to provide a desired flexibility of the intercostal pump for its intended use and that other dimensions from the exemplary embodiment may be desirable as well (col. 7, lines 4-14). It is noted that the dimensions of the pump is a result effective variable since changing these dimensions changes the flexibility of the pump and fluid flow caused by the pump. Moreover, it is further noted that the instant disclosure also does not provide criticality for the claimed ranges, but instead discloses that the claimed inner and outer diameter ranges being one of the many exemplary disclosed ranges on instant pg. 36, lines 5-16.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Mayse with the feature of  the at least a portion of the pump body comprises a generally cylindrical cross-section with an inner diameter of between about 6 mm and 7 mm and an outer diameter of between about 8 mm and 10 mm is a matter of routine optimization so that the pump has the desired flexibility allowing for optimum fluid flow through the device to mimic optimal body function (col. 7, lines 4-14 of Mayse) since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 for additional details.
Claim 7. Mayse discloses the pump-based fluid management system of claim 5, wherein Mayse further discloses that the at least a portion of the pump body comprises a wall thickness of between about 0.7 mm and 1.0 mm (col. 7, lines 10-11; i.e., 1/32 inch is about 0.79 mm).
Claim 8. Mayse discloses the pump-based fluid management system of claim 1, wherein Mayse further discloses the pump body comprises at least one reinforcing member integrated into or attached to a wall of the pump body and configured to distribute a force applied to the wall along a length of the wall (col. 7, lines 40-47; i.e., reinforce as desired).
Claim 9. Mayse discloses the pump-based fluid management system of claim 1, wherein Mayse further discloses at least a portion of the pump body is comprised of a self-sealing material (col. 7, line 10; i.e., silicon is one of the disclosed self-sealing material, see instant pg. 52, lines 23-24).
Claim 11. Mayse discloses the pump-based fluid management system of claim 1, wherein the pump body comprises at least one of: 
an orientation feature (i.e., shape of the pump body) configured to interface with at least one rib of a patient user when the pump body is implanted between adjacent ribs of the patient user (Figs. 2, 4A-4B) and configured to orient the pump body at a desired angle relative the at least one rib (col. 5, lines 32-41); or 
a transition portion that angles a first portion of the pump body comprising the inlet relative a second portion of the pump body comprising the outlet (col. 5, lines 36-42; i.e., such as a ninety-degree angle).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mayse (US Pub. No. 9,393,387 B1) in view of Forsell (US Pub. No. 2011/0196194 A1).
Claim 10. Mayse discloses the pump-based fluid management system of claim 1, wherein Mayse further discloses comprised of a self-sealing material (col. 7, line 10; i.e., silicon is one of the disclosed self-sealing material, see instant pg. 52, lines 23-24), but does not further disclose of an accessory access port in fluid communication with the interior chamber. However, it is noted that Forsell also discloses an pump-based fluid management system comprising a pump (53) with an interior chamber with a first tube (i.e., tube to reservoir 54) extending from an inlet and a second tube (i.e., tube extending to expandable member 20) extending from an outlet ([0051]) and further comprising an accessory access port (55) in fluid communication with the interior chamber to allow for coupling of structures such as the expandable member and the operating reservoir to the interior chamber ([0051]). Therefore, since Mayse and Forsell are all drawn to the implantable fluid management systems, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Mayse with the feature of an accessory access port in fluid communication with the interior chamber so as to allow for attachment of elements to the pump for controlling fluid flow.

Response to Arguments
With respect to the previous objection to the specification, the amendments to the specification are considered sufficient to clarifying the previous informalities. Therefore, the previous objection to the specification is hereby withdrawn. However, claims 12-14 are still contain informality, see above for details.

With respect to the previous claim objections, the amendments to the claims are considered sufficient to clarifying the previous informalities. Therefore, the previous objections to the claims are hereby withdrawn.

With respect to the previous 35 U.S.C. 112(b) rejections of the claims, the amendments to the claims are considered sufficient to clarifying the previous confusion. Therefore, the previous 35 U.S.C. 112(b) rejections of to the claims are hereby withdrawn.

Applicant’s arguments filed May 9, 2022 with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, it is noted that applicant’s arguments on pgs. 11-12 are moot because they are drawn to valve device 104 but the current rejection rely on valve device 204 of Browd, see above for details.

Applicant's arguments filed May 9, 2022 with respect to claims 1-11 on pgs. 13-14 have been fully considered but they are not fully persuasive. 
First, applicant’s argument that Atkinson discloses a cracking pressure persuasive. Therefore,  the previous rejection of the claims as being unpatentable over Mayse in view of Atkinson has been withdrawn. 
Second, applicant’s arguments that the limitation of “wherein at least one of the inlet one-way valve and the outlet one-way valve is configured to reseal with a differential back pressure of less than about 15 cmH2O” is not a result-effective variable optimizable through routine experimentation not persuasive. Specifically, Mayse discloses that the one-way valves are configured to preclude respective fluid movement from the interior chamber through the inlet and from the outlet to the interior chamber when the pump is compressed as a result of the patient breathing (col. 7, line 15-39 and line 58 until col. 8, line 8). Thus, the specific pressure value of the resealing of the one-way valves affects the flow through the pump. Moreover, the instant disclosure does not provide criticality for the claimed range. Therefore, one of ordinary skill in the art would have determined the optimal reseal pressure for the one-way valves of Mayse so that flow through the pump mimics optimal body function depending on the pressure applied by the ribs to compress the pump during the breathing cycle including when the differential back pressure is less than about 15 cmH2O.

Applicant’s arguments, see pgs. 14-15, filed May 9, 2022, with respect to claims 12-14 have been fully considered and are persuasive. Specifically, applicant’s arguments that Forsell does not disclose that the manually depressible portion being a part of the pump body but instead is a separate element coupled to the pump body is persuasive. Therefore, the rejections of claims 12-14 has been withdrawn. 

Allowable Subject Matter
Claims 12-14 are objected to as explained above, but would be allowable if rewritten to correct the noted informality.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art does not singly or in combination disclose all of the limitations of the pump-based fluid management system comprising a pump body, an inlet one-way valve, and an outlet-way valve as required by the claims. In particular, while Forsell discloses a manually depressible portion (1013), reservoir 1013 is coupled to the pump body in Fig. 21 and Figs. 31-32B instead of being a part of the pump body. Therefore, Mayse in view of Forsell comprises a manually depressible portion but there is no motivation to further modify such portion as to be part of the pump body as required by the claims. See also applicant’s arguments on pgs. 14-15 for additional details.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783